Citation Nr: 1739084	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-38 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board at a "Travel Board hearing."  A transcript of the hearing is of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran worked in close proximity to a gas turbine engine while he was in service, exposing him to acoustic trauma. 

2. The Veteran's current hearing loss is related to his acoustic trauma he experienced in service. 

3. The Veteran has experienced ringing in his ears since his active duty service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was related to or caused by events in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's claimed conditions are chronic diseases listed under 38 C.F.R. § 3.309 (a); therefore, if it manifests to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the present case, the Board finds that the Veteran has both tinnitus and hearing loss.  The Veteran has reported on several instances that he suffers from ringing in his ears, including in his May 2011 audiological examination.  His competent report of his own symptoms is appropriate evidence to support a finding that he suffers from tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness).  Similarly, the May 2011 VA audiological examination revealed that the Veteran suffered from hearing loss.  The Veteran had the following results on audiometric testing:  

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
20
40
65
65
47.5
Right
20
40
60
60
45

Speech recognition scoring showed that the Veteran had 98% recognition in the left ear and 100% in the right ear.  For the purposes of hearing loss, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  Based on the examination results, the Veteran suffers from hearing loss. 

The Board also finds that the Veteran was exposed to acoustic trauma in service.  As the Veteran has described in his hearing as well as his multiple correspondences with the VA, he worked in close proximity to a gas turbine engine that produced excessive amounts of noise.  In his hearing, he also described his exposure to artillery fire while on active duty.  Overall, it is clear that the Veteran suffered acoustic trauma while he was in service.

Turning to the question of whether there is a nexus, or link, between the current shown disabilities and in-service events, the Board finds that the evidence shows that both hearing loss and tinnitus were caused by acoustic trauma in service.  In May 2017 correspondence, the Veteran's daughter, a speech pathologist, opined that the Veteran's active duty military service exacerbated the Veteran's hearing loss and tinnitus.  She provided medical evidence which showed that "as much as 70-85% of the inner hair cells (of the cochlea) could be damaged before threshold levels (pure tone testing) became abnormal."  In this instance, it appears that while auditory testing in service provided normal results, it is more than likely that acoustic trauma damaged his hearing.  The Veteran's in-service acoustic trauma therefore caused his current level of hearing loss and his tinnitus.  Furthermore, the Veteran has reported that he suffered from hearing loss and tinnitus since he left service.  Both his credible statements and the medical evidence of the record supports a finding that the Veteran's audiological disabilities were caused by acoustic trauma in service. 

While the May 2011 VA examiner ultimately found that neither hearing loss or tinnitus were caused by or related to service, he based his opinion solely on the finding that hearing loss was not shown in service treatment records.  While he noted that the Veteran reported tinnitus since service and that his acoustic trauma in service was worse than any he experienced after service, he relied solely on service treatment records to reach his conclusion.  One relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In light of the Veteran's own testimony that he experienced symptoms in service and continuously after service and the further medical evidence that have been provided that show a connection between his acoustic trauma in service and current audiological problems, the Board finds the May 2011 VA opinion of little probative weight. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus and hearing loss have been met.  








ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


